                 Case 18-11145-LSS             Doc 612        Filed 11/26/18        Page 1 of 4



                IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE
_________________________________________
                                          )
In re:                                    )  Chapter 11
                                          )
THE RELAY SHOE COMPANY, LLC, et al.,      )  Case No. 18-11145 (LSS)
                                          )
            Debtors. 1                    )  Jointly Administered
                                          )
                                          )
_________________________________________ )

                    NOTICE OF AGENDA ON MATTERS SCHEDULED FOR
                    HEARING ON NOVEMBER 28, 2018 AT 10:00 A.M. (ET)2

I.      CONTINUED MATTER:

        1.         Combined Disclosure Statement and Chapter 11 Plan of Liquidation [Docket No.
                   554 - filed October 16, 2018]

                   Response/Objection Deadline:               November 19, 2018 at 4:00 p.m. (ET);
                                                              extended for the U.S. Securities & Exchange
                                                              Commission (the “SEC”) to November 26,
                                                              2018 at 12:00 p.m. (ET); extended for the
                                                              Official Committee of Unsecured Creditors
                                                              to December 3, 2018 at 4:00 p.m. (ET);
                                                              extended generally for the Office of the
                                                              United States Trustee (the “U.S. Trustee”)




        1
           The debtors and debtors in possession in these cases and the last four digits of their respective Employer
Identification Numbers are: Relay Blocker, LLC (f/k/a Rockport Blocker, LLC) (5097), The Relay Group Holdings,
LLC (f/k/a The Rockport Group Holdings, LLC) (3025), Relay 1-P Holdings, LLC (f/k/a TRG 1-P Holdings, LLC)
(4756), Relay Intermediate Holdings, LLC (f/k/a TRG Intermediate Holdings, LLC) (8931), Relay Class D, LLC
(f/k/a TRG Class D, LLC) (4757), The Relay Group, LLC (f/k/a The Rockport Group, LLC) (5559), The Relay Shoe
Company, LLC (f/k/a The Rockport Company, LLC) (5456), Drydock Footwear, LLC (7708), DD Management
Services LLC (8274), and Relay Opco Canada ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing
address is 1220 Washington Street, West Newton, Massachusetts 02465.
        2
           The hearing will be held before The Honorable Laurie Selber Silverstein at the United States Bankruptcy
Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 2, Wilmington, Delaware 19801.
Any person who wishes to appear telephonically at the November 28, 2018 hearing must contact COURTCALL,
LLC at 866-582-6878 prior to the hearing to register his/her telephonic appearance in accordance with the
Instructions for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018. All motions and other
pleadings referenced herein are available online free of charge at the following address:
https://cases.primeclerk.com/rockport.


RLF1 20177470v.2
               Case 18-11145-LSS          Doc 612       Filed 11/26/18   Page 2 of 4



                   Responses/Objections Received:

                   A.     Objection of the Chubb Companies to Final Approval of the Debtors’
                          Combined Disclosure Statement and Chapter 11 Plan of Liquidation
                          [Docket No. 599 - filed November 19, 2018]

                   B.     Informal comments from the SEC

                   C.     Informal Comments from the U.S. Trustee

                   D.     Informal Comments from Attune Consulting USA, Inc. (“Attune”)

                   Related Documents:

                   i.     Order (A) Approving the Disclosure Statement Set Forth in the Combined
                          Plan and Disclosure Statement on an Interim Basis, (B) Establishing
                          Procedures for Solicitation and Tabulation of Votes to Accept or Reject
                          the Combined Plan and Disclosure Statement, (C) Approving the Forms of
                          Ballot and Solicitation Materials, (D) Establishing the Voting Record
                          Date, (E) Scheduling a Confirmation Hearing and Deadline for Filing
                          Objections to Final Approval of the Combined Plan and Disclosure
                          Statement and confirmation Thereof, and (F) Approving the Related Form
                          of Notice [Docket No. 557 - entered October 16, 2018]

                   ii.    Notice of (I) Establishment of Solicitation and Voting Procedures and (II)
                          Final Hearing on Confirmation of Combined Plan and Disclosure
                          Statement [Docket No. 559 - filed October 16, 2018]

                   iii.   Notice of Filing of Plan Supplement [Docket No. 591 - filed November 9,
                          2018]

                   Status: The confirmation hearing has been continued to December 11, 2018 at
                           1:30 p.m. (ET). The Debtors have resolved the informal comments of the
                           SEC and Attune and are working to address the remaining objections in
                           advance of the hearing.

II.     MATTERS WITH CERTIFICATION OF COUNSEL AND CERTIFICATE OF
        NO OBJECTION:

        2.         Debtors’ First Omnibus (Substantive) Objection to Certain Misclassified and No
                   Liability Claims [Docket No. 579 - filed October 29, 2018]

                   Response/Objection Deadline:         November 19, 2018 at 4:00 p.m. (ET);
                                                        extended to November 20, 2018 at 4:00 p.m.
                                                        (ET)    for   Hemisphere     Design     &
                                                        Manufacturing LLC (“Hemisphere”)


                                                    2

RLF1 20177470v.2
               Case 18-11145-LSS            Doc 612     Filed 11/26/18     Page 3 of 4



                   Responses/Objections Received:

                   A.     Informal Comments from Hemisphere

                   Related Documents:

                   i.     Motion to Withdraw Proof of Claim #102 [Docket No. 597 - filed
                          November 19, 2018] (Document located under tab 4.)

                   ii.    Notice of Submission of Copies of Proofs of Claim re: Debtors’ First
                          Omnibus (Substantive) Objection to Certain Misclassified and No
                          Liability Claims [Docket No. 601 - filed November 20, 2018]

                   iii.   Certification of Counsel Regarding Debtors’ First Omnibus (Substantive)
                          Objection to Certain Misclassified and No Liability Claims [Docket No.
                          607 - filed November 21, 2018]

                   Status: The hearing with respect to the claim of Hemisphere has been continued to
                           December 11, 2018 at 1:30 p.m. (ET). On November 19, 2018, the
                           Secretary of Labor filed a motion to withdraw Claim No. 102 (the
                           “Withdrawal Motion”). In the event the Withdrawal Motion is granted,
                           the relief requested in the Objection as it relates to Claim No. 102 will be
                           moot. Accordingly, on November 21, 2018, the Debtors filed a revised
                           proposed form of order under certification of counsel granting the relief
                           requested in the Objection except with respect to Hemisphere and the
                           Secretary of Labor. A hearing on this matter is only necessary to the
                           extent that the Court has a question or concern regarding the proposed
                           form of order.

        3.         Debtors’ Second Omnibus (Non-Substantive) Objection to Certain Amended and
                   Duplicate Claims [Docket No. 580 - filed October 29, 2018]

                   Response/Objection Deadline:          November 19, 2018 at 4:00 p.m. (ET)

                   Responses/Objections Received:        None.

                   Related Documents:

                   i.     Notice of Submission of Copies of Proofs of Claim re: Debtors’ Second
                          Omnibus (Non-Substantive) Objection to Certain Amended and Duplicate
                          Claims [Docket No. 602 - filed November 20, 2018]

                   ii.    Certificate of No Objection Regarding Debtors’ Second Omnibus (Non-
                          Substantive) Objection to Certain Amended and Duplicate Claims [Docket
                          No. 606 - filed November 21, 2018]



                                                    3

RLF1 20177470v.2
               Case 18-11145-LSS           Doc 612      Filed 11/26/18    Page 4 of 4



                   Status: On November 21, 2018, the Debtors filed a certificate of no objection
                           regarding this matter. Accordingly, a hearing on this matter is only
                           necessary to the extent the Court has a question or concern.

III.    UNCONTESTED MATTER:

        4.         Motion to Withdraw Proof of Claim #102 [Docket No. 597 - filed November 19,
                   2018]

                   Responses/Objections Received:       None.

                   Related Documents: None.

                   Status: The Debtors do not oppose the relief requested in the Withdrawal Motion.
                           Accordingly, the Debtors do not believe that a hearing on the Withdrawal
                           Motion is necessary and will reach out to the Secretary of Labor regarding
                           the submission of an order under certification of counsel.


Dated: November 26, 2018
       Wilmington, Delaware
                                                   /s/ Amanda R. Steele
                                                    Mark D. Collins (No. 2981)
                                                    Michael J. Merchant (No. 3854)
                                                    Amanda R. Steele (No. 5530)
                                                    Brendan J. Schlauch (No. 6115)
                                                    Megan E. Kenney (No. 6426)
                                                    RICHARDS, LAYTON & FINGER, P.A.
                                                    One Rodney Square
                                                    920 North King Street
                                                    Wilmington, Delaware 19801
                                                    Telephone: 302-651-7700
                                                    Fax: 302-651-7701
                                                    Email: collins@rlf.com
                                                           merchant@rlf.com
                                                           steele@rlf.com
                                                           schlauch@rlf.com
                                                           kenney@rlf.com

                                                    Counsel to the Debtors




                                                    4

RLF1 20177470v.2
